DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clam shell housing (claims 2 and 10) and the LEDs being riveted to the tape (claim 6) and the clam shell housing being secured using rivets (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



The drawings were received on 12/22/2020.  These drawings are acceptable.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, change “wherein the junction box includes a clam shell housing configuration with ribs on opposing sides to grip the tape.” to - -wherein - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (USPN 9,509,110 B1) in view of Levante et al. (US PGPub 2014/0334142 A1) and Lin (US PGPub 2008/0239716 A1) and Petersen et al. (USPN 9,784,421 B1, hereinafter Petersen (‘421); provisional 62/344,670, citations herein are in "A/B” form to refer to the relevant portions in the '421 Patent and '670 provisional, respectively) and Suzuki (US PGPub 2011/0140622 A1) and Stillman (USPN 9,647,349 B1) and Sloan et al. (US PGPub 2010/0238655 A1) and Tischler et al. (USPN 8,760,075 B1) and Blumel (US PGPub 2005/0077838 A1) and Radliff (USPN 6,280,235 B1), or alternatively in further view of Howard et al. (USPN 6,193,543 B1).
	As to claims 1 and 17, Buck et al. discloses (Figs. 4-6) a lighting device and method of configuring thereof, comprising: a power cord; and a tape 116 electrically coupled to the power cord 118, and a junction box 110 that houses the coupling between the tape 116.

    PNG
    media_image1.png
    396
    733
    media_image1.png
    Greyscale
 Buck et al.

    PNG
    media_image2.png
    648
    1230
    media_image2.png
    Greyscale
Buck et al.

    PNG
    media_image3.png
    334
    752
    media_image3.png
    Greyscale
Buck et al.
Buck et al. appears to depict LEDs (squares on 116) on the tape 110, but is silent as to Applicant’s repeating light engine block.  Furthermore, Buck et al. discloses that flexible LED strips are related art (Col. 1, line 18), but does not explicitly state that the tape is flexible.  Furthermore, Buck et al. appears to show a casing (exterior parts of 116, referred to as insulation; Col. 7, lines 13) that conforms to the other parts of the tape.  Alternatively, Buck et al. does not explicitly describe the material or element that makes up the casing.
Levante et al. teaches (Figs. 1 and 7) a tape including a plurality of light emitting diodes 32 (LEDs) disposed in sections, each section including a repeating light engine block with the LEDs 32 and a circuit repeat joint 40 such that a dimension of the tape can be scaled by cutting the tape at a circuit repeat joint, which allows scaling of the tape to the desired length by cutting. (Paragraphs 32, 50)  Furthermore, Levante et al. teaches (Fig. 1) that the tape is flexible in order to allow for the tape to conform around irregular surfaces (Paragraph 35).  As seen in Fig. 1, the flexibility allows the tape to bend around a curved surface (inner layer of rolled tape, for example).  Furthermore, Levante et al. teaches (Fig. 8b) the casing 29 that conforms around the other parts of 

    PNG
    media_image4.png
    566
    446
    media_image4.png
    Greyscale
Levante et al.

    PNG
    media_image5.png
    315
    425
    media_image5.png
    Greyscale
Levante et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. to form the tape with sections having LEDs wherein the tape can be scaled by cutting at a circuit repeat joint in order to allow the tape to be 
	As to the recited method step of cutting in claim 17, since the tape is configured to be cut to desired length, as discussed in the modification in view of Levante et al., it would be obvious to actually cut the tape in order to actually scale the tape to the desired length, as taught by Levante et al.
Buck et al. discloses (Fig. 5) electrical power provision wireways 148, 150 that run parallel to the light strip 116, and Levante et al. teaches (Fig. 7) electrical power provision wireways 40, 42, that are spaced from LED strip 31, but Buck et al. in view of Levante et al. is silent as to Applicant’s particular position of the wireways with LEDs that are on a surface of the light strip that is opposite to a side of the light strip closest to the wireways.
Lin teaches (Figs. 1 and 2) wireways 12-15 that are spaced from LED strip 22 and the LEDs 21 being on a side of the LED strip 22 that is opposite to the side of the light strip 22 that is closest to the wireways 12-15.

    PNG
    media_image6.png
    548
    696
    media_image6.png
    Greyscale
Lin

    PNG
    media_image7.png
    528
    823
    media_image7.png
    Greyscale
Lin
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to have the wireways spaced from and on the opposite side of the LED 
Buck et al. in view of Levante et al. and Lin teaches that the circuits are repeated and uses light emitting diodes, but is silent as to each light engine block including a plurality of light emitting diodes.  
Petersen (‘421) teaches each light engine block 22/50 (Col. 3, lines 48-61/Paragraph 26) including a plurality of light emitting diodes 14/54 and rectifying circuit 24/52 (Col. 5, line 19/Paragraph 27), thereby allowing small rectifying units that can be placed in the light engine block to allow the strip light to take AC power directly (Col. 3, lines 42-46/Paragraph 31), wherein the PCB can be cut between repeating blocks 22 (Col. 4, line 53-Col. 5, line 8/Paragraphs 7, 29 and 32).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Levante et al. and Lin to make the repeating light block unit each have their own rectifying circuit with a plurality of LEDs for converting AC to DC in each repeating light blocks in order to have small rectifying units that can be placed in the light engine block allow the strip light to take AC power directly, as taught by Petersen (‘421), wherein the tape can be cut between repeating blocks.  
Buck in view of Levante et al. and Lin and Petersen (‘421) is silent as to Applicant’s dimmer circuit on the flexible tape.


    PNG
    media_image8.png
    582
    518
    media_image8.png
    Greyscale
Suzuki
Stillman teaches (Fig. 1) the flexible tape 18 including LED driver circuits (Col. 2, lines 22-60).

    PNG
    media_image9.png
    448
    736
    media_image9.png
    Greyscale
Stillman
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a dimming circuit in order to control the dimming degree of the LEDs, as taught by Suzuki.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention since Stillman teaches including the LED driver circuits on the flexible tape and Suzuki teaches that said dimmer is part of the LED driver circuit, to include the dimmer, which is part of the LED driver circuit, onto the flexible tape, since it is suggested by Stillman and since it would integrate the dimmer onto the flexible tape, thereby reducing the need for separate components.
Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman teaches cutting the tape between the light engine blocks to remove at least some of the plurality of sections from the tape (Levante et al. Paragraphs 32 and 50; Petersen (‘421) Col. 4, line 53-Col. 5, line 8/Paragraph 29), but the PGPub of Petersen (‘421) is silent as to Applicant’s safe cut lines on the tape.
	Sloan et al. teaches (Fig 23) including safe cut lines 190 to indicate where a cut may be made to cut between strips without damaging drive circuitry (Paragraph 100).

    PNG
    media_image10.png
    177
    489
    media_image10.png
    Greyscale
Sloan et al. 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide a safe cut line on the tape in order to display to the cutter where a cut may be made, as taught by Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman are to be made between the light engine blocks, the safe cut lines will be placed between each of the light engine blocks.
Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. is silent as to Applicant’s current limit switch.
	Tischler et al. teaches (Figs. 2C, 3A and 10) including a current limit switch 270/1010 that serves to control the current through each string at a particular design point, which is non-zero (Col. 22, lines 1-4).  

    PNG
    media_image11.png
    459
    345
    media_image11.png
    Greyscale
 Tischler et al.

    PNG
    media_image12.png
    297
    468
    media_image12.png
    Greyscale
Tischler et al.

    PNG
    media_image13.png
    471
    607
    media_image13.png
    Greyscale
Tischler et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. to include the current limit switch of Tischler et al. in order to control the current through each string, as taught by Tischler et al.

Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. is silent as to Applicant’s fuse.
Blumel teaches (Fig. 1) including fuses Fu1, Fu2, Fu3 for each LED string LK1, LK2, LK3 in order to prevent excessively large current in an LED chain (Paragraph 60).

    PNG
    media_image14.png
    692
    461
    media_image14.png
    Greyscale
Blumel
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. to include a fuse in each string in order to prevent excessively large current in each LED string, as taught by Blumel.
	Buck et al. discloses (Figs. 5 and 6) ribs (prongs) 138 on opposing sides that are oriented perpendicular to a length of the tape 116 that are configured to grip the tape (Col. 7, lines 4-14) and that other types of mechanical features may be used to provide internal fixation and strain relief (Col. 5, lines 15-25), but Buck et al. in view of Levante 
	Radliff teaches (Figs. 1-5) a junction box 2 that houses an electrical coupling, including ribs 8, 10 that are oriented perpendicular to a length of the housed element (cable) 310 and across a width of the cable 310, the ribs 8, 10 having a length that exceeds a length of contact between the ribs 8, 10 and the cable 310 the ribs being configured to grip the cable to provide strain relief to the cable (Col. 6, lines 1-18).

    PNG
    media_image15.png
    487
    633
    media_image15.png
    Greyscale
Radliff 

    PNG
    media_image16.png
    271
    466
    media_image16.png
    Greyscale
Radliff

    PNG
    media_image17.png
    504
    644
    media_image17.png
    Greyscale
Radliff
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to rib strain relief elements similar to Radliff and sized and shaped appropriately to the flexible tape instead of the prongs of Buck et al. since the selection of from among known suitable strain relief elements for their known purposes is 
	Alternatively, Howard et al. teaches (Figs. 10 and 11) rib 64 formed on a junction box 12’’ that serves to aid in retaining housed element (conduit) 20 with an interference fit with additional rib 66, these elements being part of the strain relief (abstract and also by their gripping nature to transfer force to the junction box).

    PNG
    media_image18.png
    411
    353
    media_image18.png
    Greyscale
Howard et al.

    PNG
    media_image19.png
    246
    334
    media_image19.png
    Greyscale
Howard et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to rib strain relief elements of Howard et al. instead of the prongs of Buck et al. since the selection of from among known suitable strain relief elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  It is noted that the claim recites ribs plural, which would be satisfied by elements 64 and 66 of Howard et al.  It is noted that the Figures do not specifically depict the element 66 having length longer than the contact length.  However, since the element 66 serves substantially similar function to element 64, one having ordinary skill in the art that 66 would also similarly extend beyond the cable/tape.  Extending beyond the cable/tape would prevent slight misalignment or sharp corners from being pressed into the cable.  Alternatively, the addition of a duplicate of 64 amounts to a mere duplication of parts.  It would be obvious to one having ordinary skill in the art to further duplicate the strain relief structure of Howard et al. to have multiple elements 64 in order to further provide for strain relief, either from mere duplication of parts or in view of Radliff, which also has multiple ribs for strain relief.

As to claim 2, Buck et al. discloses that the two part housing configuration is secured by fasteners 34 or other engagement means (Col. 3, lines 19-26) and Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Radliff, or alternatively in further view of Howard et al. teaches (see rejection of claim 1) ribs on opposing sides of the junction box to grip the tape (see rejection of claim 1) but Buck et al. is silent as to junction box being a clamshell.  
Radliff teaches (Fig. 1) including a clamshell housing with hinges 28 in order to allow relative rotation of housing parts 4, 6.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a clamshell housing instead of the housing of Buck et al. since Buck et al. explicitly states that other fastening means can be used and Radliff teaches a clamshell fastening means and additionally since the clamshell constitutes one integral piece, thereby reducing the number of separate parts.  Furthermore, clamshell housing with hinges would prevent separation of the two parts when they are not closed together, as is well-known in the art.
As to claim 3, Buck et al. discloses that the power cord includes an alternating current power cord configured to receive AC power.  (Col. 7, lines 15-27; rectifier is disposed in the tape portion, implying that the input power to the tape is AC and therefore cord 118 is configured to receive AC mains power).

As to claim 5, Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Radliff or alternatively in further view of Howard et al. teaches that the micro power supply (rectifier, see rejection of claim 4) distributes power from an AC bus (Buck et al. #148,149; Col. 7, lines 15-27; rectifier is disposed in the tape portion, implying that the input power to the tape is AC and therefore the leads 148, 149 carry AC mains power; Petersen (‘421) Col. 5, lines 17-36 / Paragraphs 30, 31) running along a wireway in the casing (Buck et al., unlabeled part of 116, referred to as insulation; Col. 7, lines 13) of the tape.  
As to claim 7, 8, and 20, Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Radliff or alternatively in further view of Howard et al. teaches that the tape can be cut to the appropriate length (see rejection of claim 1, Levante et al. examples given of 9, 30, 45, 50, 55 and preferably at least 40, Paragraphs 30, 32), but does not explicitly state the length of the repeating units.
Petersen (‘421) teaches that repeating units can be any desired length, for example 10 cm (Col. 4, line 65-Col. 5, line 1 / Paragraph 32), wherein the strip light is 
	Therefore, it would be obvious to make the repeating units 4 inches since when the general limitations of the claim are known, it is not inventive to find workable or optimum ranges.  Furthermore, it would be obvious to make the tape in lengths of 150 feet since that is the total length taught by Petersen (‘421).  Since the tape can be cut at the repeating units, which are 4 inches, the tape is configurable between its shortest length of one repeating unit, 4 inches, and its longest length of 150 feet.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Radliff, or alternatively in further view of Howard et al. as applied to claims 1 and 17 above, and further in view of Lo et al. (US PGPub 2008/0137332 A1).
As to claim 6, Buck et al. is silent as to how the LEDs are attached to the tape.
Lo et al. teaches LEDs 202 are mounted by riveting (Fig. 3, Paragraph 78).
Therefore, in the absence of an explicit teaching by Buck et al., one having ordinary skill in the art would look to the prior art for suitable attachment methods and therefore find it obvious to use riveting since the selection of from among known suitable attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.

Lo et al. teaches (Fig. 15C) including light disbursing features (top surface of encapsulant/casing 303) that are geometrical shapes as the light disbursing features in order to provide scattering/diffusion (Paragraph 103) in order to improve the consistency/smoothness/uniformity of illumination (Paragraphs 99, 102).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Radliff, or alternatively in further view of Howard et al. to include the light disbursing geometrical features of Lo et al. on the casing in order to improve the consistency/smoothness/uniformity by scattering/diffusion, as taught by Lo et al.

Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. in view of Falossi et al. (USPN 5,324,209 A) and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Lo et al. and Radliff and McGrath et al. (US PGPub 2010/0210142 A1), or alternatively in further view of Howard et al..
As to claim 10, Buck et al. discloses (Figs. 4-6) a lighting device, comprising:  Page 3 of 11an alternating current (AC) power cord 12 (Buck et al. #148,149; Col. 7, lines 15-27; 
Buck et al. teaches a strain relief element (Fig. 4 #146), but is silent as to Applicant’s torque stop and slot configured to hold the torque stop.
Falossi et al. teaches (Fig. 5) the strain relief element 24 having multiple torque stops 27 that are inserted into slot 29 in order to prevent longitudinal movement of the strain relief element in the housing 4 (Col. 8, lines 65-68).

    PNG
    media_image20.png
    691
    466
    media_image20.png
    Greyscale
Falossi et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. to add a torque stop in the strain relief element to fit with an added slot in the junction box of Buck et al. in order to secure the strain relief section in the junction box, as taught by Falossi et al.
It is noted that Falossi et al. does not explicitly recite that the element 27 prevents torque specifically, however, since the protrusions of element 27 resist longitudinal backward/forward motion when the strain relief element 24 experiences 
Buck et al. discloses that flexible LED strips are related art (Col. 1, line 18), but Buck et al. in view of Falossi et al. does not explicitly state that the tape is flexible.  Furthermore, Buck et al. appears to depict LEDs (squares on 116) on the tape 110, but Buck et al. in view of Falossi et al. is silent as to Applicant’s repeating light engine block, wherein the tape is scaled by cutting.  Furthermore, Buck et al. appears to show a casing (exterior parts of 116, referred to as insulation; Col. 7, lines 13) that conforms to the other parts of the tape.  Alternatively, Buck et al. in view of Falossi et al. does not explicitly describe the material or element that makes up the casing.  
Levante et al. teaches (Fig. 1) that the tape is flexible in order to allow for the tape to conform around irregular surfaces (Paragraph 35).  As seen in Fig. 1, the flexibility allows the tape to bend around a curved surface (inner layer of rolled tape, for example).  Levante et al. teaches (Figs. 1 and 7) a flexible tape including a plurality of light emitting diodes 32 (LEDs) disposed in sections, each section including a repeating light engine block with the LEDs 32 and a circuit repeat joint 40 such that a dimension of the tape can be scaled by cutting the tape at a circuit repeat joint, which allows scaling of the tape to the desired length by cutting (Paragraphs 32, 50), wherein the end of the tape is sealed by an end cap 70 (Paragraph 38) in order to prevent entry of water (Paragraph 38).  Furthermore, Levante et al. teaches (Fig. 8b) the casing 29 that conforms around the other parts of the tape and is made of epoxy or the like (Paragraph 36) in order to protect the other parts of the tape (paragraph 35).  

Buck et al. discloses (Fig. 5) electrical power provision wireways 148, 150 that run parallel to the light strip 116, and Levante et al. teaches (Fig. 7) electrical power provision wireways 40, 42, that are spaced from LED strip 31, but Buck et al. in view of Falossi et al. and Levante et al. is silent as to Applicant’s particular position of the wireways with LEDs that are on a surface of the light strip that is opposite to a side of the light strip closest to the wireways.
Lin teaches (Figs. 1 and 2) wireways 12-15 that are spaced from LED strip 22 and the LEDs 21 being on a side of the LED strip 22 that is opposite to the side of the light strip 22 that is closest to the wireways 12-15.

	Buck et al. teaches that the tape has rectifier(s) (Col. 7, line 20), but Buck et al. in view of Falossi et al. and  Levante et al. and Lin is silent as to the explicit placement of the rectifier(s) with respect to the repeating light blocks and that each light block has a plurality of light emitting diodes.
Petersen (‘421) teaches each light engine block 22/50 (Col. 3, lines 48-61/Paragraph 26) including a plurality of light emitting diodes 14/54 and an AC to DC conversion (Col. 5, lines 17-41/Paragraph 27)  with rectifying circuit 24/52 (Col. 5, line 19/Paragraph 27), thereby allowing small AC to DC converting rectifying units that can be placed in the light engine block to allow the strip light to take AC power directly (Col. 3, lines 42-46/Paragraph 31), wherein the PCB can be cut between repeating blocks 22 (Col. 4, line 53-Col. 5, line 8/Paragraphs 7, 29 and 32).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Falossi et al. and Levante et al. and Lin to make the repeating light block unit each have their own AC to DC converting and rectifying circuit with a plurality of LEDs for converting AC to DC in each repeating light blocks in order to have small rectifying units that can be placed in the light engine block 
Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) is silent as to Applicant’s dimmer circuit on the flexible tape.
Suzuki teaches (Fig. 1) the driving circuit 1 for LEDs 5 including a dimming circuit 2 that controls the power to the LEDs in order to allow for control of the dimming degree of the LED module (Paragraphs 18 and 19).
Stillman teaches (Fig. 1) the flexible tape 18 including LED driver circuits (Col. 2, lines 22-60).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a dimming circuit in order to control the dimming degree of the LEDs, as taught by Suzuki.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention since Stillman teaches including the LED driver circuits on the flexible tape and Suzuki teaches that said dimmer is part of the LED driver circuit, to include the dimmer, which is part of the LED driver circuit, onto the flexible tape, since it is suggested by Stillman and since it would integrate the dimmer onto the flexible tape, thereby reducing the need for separate components.
Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman teaches cutting the tape between the light engine blocks to remove at least some of the plurality of sections from the tape (Levante et al. Paragraphs 32 and 50; Petersen (‘421) Col. 4, line 53-Col. 5, line 8/Paragraph 29), but the PGPub of Petersen (‘421) is silent as to Applicant’s safe cut lines on the tape.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide a safe cut line on the tape in order to display to the cutter where a cut may be made, as taught by Sloan et al.  Since the cuts of Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman are to be made between the light engine blocks, the safe cut lines will be placed between the light engine blocks.
Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. is silent as to Applicant’s current limit switch.
	Tischler et al. teaches (Figs. 2, 3A and 10) including a current limit switch 270/1010 connected to an end of the plurality of LEDs 110 that serves to control the current through each string at a particular design point, which is non-zero (Col. 22, lines 1-4).  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. to include the current limit switch of Tischler et al. in order to control the current through each string, as taught by Tischler et al.
	As to the terminology of current limit switch, the current of the current limit switch 270/1010 is shown at Fig. 3A (Col. 10, lines 5-9) and has a different slope above the desired operating current (above about 320/330) than it does below these points.  Therefore, the current slope is switched from a generally ohmic/linear mode to a 
Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. is silent as to Applicant’s fuse.
Blumel teaches (Fig. 1) including fuses Fu1, Fu2, Fu3 for each LED string LK1, LK2, LK3 in order to prevent excessively large current in an LED chain (Paragraph 60).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. to include a fuse in each string in order to prevent excessively large current in each LED string, as taught by Blumel.
Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel teaches the casing that conforms to the rest of the tape (see Levante et al. section of rejection of claim 17), but is silent as to the casing including light disbursing features that are geometrical shapes.


    PNG
    media_image21.png
    246
    469
    media_image21.png
    Greyscale
Lo et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel to include the light disbursing geometrical features of Lo et al. on the casing in order to improve the consistency/smoothness/uniformity by scattering/diffusion, as taught by Lo et al.
Buck et al. discloses that the two part housing configuration is secured by fasteners 34 or other engagement means (Col. 3, lines 19-26), but is silent as to Applicant’s clam shell housing.  Furthermore, Buck et al. discloses (Figs. 5 and 6) ribs (prongs) 138 on opposing sides that are oriented perpendicular to a length of the tape 116 that are configured to grip the tape (Col. 7, lines 4-14) and that other types of mechanical features may be used to provide internal fixation and strain relief (Col. 5, 
Radliff teaches (Fig. 1) including a clamshell housing with hinges 28 in order to allow relative rotation of housing parts 4, 6.  Furthermore, Radliff teaches (Figs. 1-5) a junction box 2 that houses an electrical coupling, including ribs 8, 10 that are oriented perpendicular to a length of the housed element (cable) 310 and across a width of the cable 310, the ribs 8, 10 having a length that exceeds a length of contact between the ribs 8, 10 and the cable 310 the ribs being configured to grip the cable to provide strain relief to the cable (Col. 6, lines 1-18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a clamshell housing instead of the housing of Buck et al. since Buck et al. explicitly states that other fastening means can be used and Radliff teaches a clamshell fastening means and additionally since the clamshell constitutes one integral piece, thereby reducing the number of separate parts.  Furthermore, clamshell housing with hinges would prevent separation of the two parts when they are not closed together, as is well-known in the art.
	Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to rib strain relief elements similar to Radliff and sized and shaped appropriately to the flexible tape instead of the prongs of Buck et al. since the selection of from among known suitable strain relief elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  With respect to the 
	Alternatively, Howard et al. teaches (Figs. 10 and 11) rib 64 formed on a junction box 12’’ that serves to aid in retaining housed element (conduit) 20 with an interference fit with additional rib 66, these elements being part of the strain relief (abstract and also by their gripping nature to transfer force to the junction box).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to rib strain relief elements of Howard et al. instead of the prongs of Buck et al. since the selection of from among known suitable strain relief elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  It is noted that the claim recites ribs plural, which would be satisfied by elements 64 and 66 of Howard et al.  It is noted that the Figures do not specifically depict the element 66 having length longer than the contact length.  However, since the element 66 serves substantially similar function to element 64, one having ordinary skill in the art that 66 would also similarly extend beyond the cable/tape.  Extending beyond the cable/tape would prevent slight misalignment or sharp corners from being pressed into the cable.  Alternatively, the addition of a duplicate of 64 amounts to a mere duplication of parts.  It would be obvious to one having ordinary skill in the art to further duplicate the strain relief structure of Howard et al. to have multiple elements 64 in order to further provide for strain relief, either from mere duplication of parts or in view of Radliff, which also has multiple ribs for strain relief.

McGrath et al. (Fig. 3) discloses wherein securing of the housing pieces 116, 118 is provided as screws or as rivets 138, 140 (Paragraph 50), thus recognizing equivalent structures in the art.

    PNG
    media_image22.png
    522
    466
    media_image22.png
    Greyscale
McGrath et al.

	As to claim 13, Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Lo et al. and Radliff and McGrath et al., or alternatively in further view of Howard et al. teaches that the micro power supply (rectifier, see rejection of claim 4) distributes power from an AC bus (Buck et al. #148,149; Col. 7, lines 15-27; rectifier is disposed in the tape portion, implying that the input power to the tape is AC and therefore the leads 148, 149 carry AC mains power; Petersen (‘421) Col. 5, lines 17-36 / Paragraphs 30, 31) which runs along a wireway in the casing (Buck et al., unlabeled part of 116, referred to as insulation; Col. 7, lines 13; Petersen (‘421) Figs. 1 and 2) of the tape.
As to claims 14 and 15, Buck et al. in view of Falossi et al. and Levante et al. and Lin and Petersen (‘421) and Suzuki and Stillman and Sloan et al. and Tischler et al. and Blumel and Lo et al. and Radliff and McGrath et al., or alternatively in further view of Howard et al. teaches that the tape can be cut to the appropriate length (see rejection of claim 10, Levante et al. gives examples given of 9, 30, 45, 50, 55 and preferably at least 40, Paragraphs 30, 32), but does not explicitly state the length of the repeating units.
	Petersen (‘421) teaches that repeating units can be any desired length, for example 10 cm (Col. 4, line 65-Col. 5, line 1 / Paragraph 32), wherein the strip light is cut to any desired length at intervals of the repeating units.  It is noted that 10 cm is 3.94 
	Therefore, it would be obvious to make the repeating units 4 inches since when the general limitations of the claim are known, it is not inventive to find workable or optimum ranges.  Furthermore, it would be obvious to make the tape in lengths of 150 feet since that is the total length taught by Petersen (‘421).  Since the tape can be cut at the repeating units, which are 4 inches, the tape is configurable between its shortest length of one repeating unit, 4 inches, and its longest length of 150 feet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875